OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21425 Pioneer Series Trust I (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 29, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Oakridge Large Cap Growth Fund Schedule of Investments02/29/2012 Shares Value COMMON STOCKS - 97.7 % Energy - 9.2 % Integrated Oil & Gas - 2.6 % Occidental Petroleum Corp. $ Oil & Gas Equipment And Services - 1.5 % Schlumberger Ltd. $ Oil & Gas Exploration & Production - 5.1 % Concho Resources, Inc. * $ Denbury Resources, Inc. * Southwestern Energy Co. * $ Total Energy $ Materials - 2.1 % Industrial Gases - 2.1 % Praxair, Inc. $ Total Materials $ Capital Goods - 12.0 % Aerospace & Defense - 4.5 % Precision Castparts Corp. $ United Technologies Corp. $ Electrical Component & Equipment - 2.1 % AMETEK, Inc. $ Industrial Conglomerates - 2.8 % Danaher Corp. $ Industrial Machinery - 2.6 % Illinois Tool Works, Inc. $ Total Capital Goods $ Automobiles & Components - 2.2 % Auto Parts & Equipment - 2.2 % Johnson Controls, Inc. $ Total Automobiles & Components $ Consumer Durables & Apparel - 3.7 % Apparel, Accessories & Luxury Goods - 3.7 % Coach, Inc. $ VF Corp. $ Total Consumer Durables & Apparel $ Retailing - 12.9 % Apparel Retail - 2.8 % TJX Companies, Inc. $ Automotive Retail - 2.3 % O'Reilly Automotive, Inc. * $ Department Stores - 1.7 % Nordstrom, Inc. $ General Merchandise Stores - 3.0 % Dollar Tree Stores Inc. * $ Homefurnishing Retail - 1.0 % Bed Bath & Beyond, Inc. * $ Internet Retail - 2.1 % Priceline.com, Inc. * $ Total Retailing $ Food & Drug Retailing - 1.5 % Drug Retail - 1.5 % Walgreen Co. $ Total Food & Drug Retailing $ Food Beverage & Tobacco - 4.1 % Packaged Foods & Meats - 2.0 % Mead Johnson Nutrition Co. $ Soft Drinks - 2.1 % PepsiCo, Inc. $ Total Food Beverage & Tobacco $ Health Care Equipment & Services - 5.1 % Health Care Equipment - 3.0 % Baxter International, Inc. $ Intuitive Surgical Inc. * $ Health Care Services - 2.1 % Express Scripts, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 8.7 % Biotechnology - 4.3 % Celgene Corp. * $ Gilead Sciences, Inc. * $ Pharmaceuticals - 4.4 % Abbott Laboratories, Inc. $ Allergan, Inc. $ Total Pharmaceuticals & Biotechnology $ Diversified Financials - 4.9 % Asset Management & Custody Banks - 1.8 % Affiliated Managers Group, Inc. * $ Investment Banking & Brokerage - 1.3 % Goldman Sachs Group, Inc. $ Specialized Finance - 1.8 % Intercontinental Exchange, Inc. * $ Total Diversified Financials $ Software & Services - 14.9 % Application Software - 1.2 % Citrix Systems, Inc. * $ Data Processing & Outsourced Services - 2.2 % Visa, Inc. $ Internet Software & Services - 2.1 % Google, Inc. * $ Rackspace Hosting, Inc. * $ It Consulting & Other Services - 6.2 % Cognizant Tech Solutions Corp. * $ IBM Corp. * $ Systems Software - 3.2 % Check Point Software Technologies Ltd. * $ Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 15.3 % Communications Equipment - 4.8 % Qualcomm, Inc. $ Riverbed Technology, Inc. * $ Computer Hardware - 7.1 % Apple Inc. * $ Computer Storage & Peripherals - 3.4 % EMC Corp. * $ Total Technology Hardware & Equipment $ Semiconductors - 1.3 % Semiconductors - 1.3 % Altera Corp. $ Total Semiconductors $ TOTAL COMMON STOCKS (Cost$68,062,933) $ TEMPORARY CASH INVESTMENTS - 1.5 % Repurchase Agreement - 1.5 % Deutsche Bank AG, 0.17%, dated 2/29/12, repurchase price of $1,500,000 plus accrued interest on 3/1/12 collateralized by the following: $135,910 U.S. Treasury Bill, 0.0%, 4/12/12-5/10/12 $55,209 U.S. Treasury Bond, 7.5%, 11/15/24 $661,994 U.S. Treasury Notes, 1.375-4.875%, 3/31/12-8/15/16 $676,887 U.S. Treasury Strip, 0.00-1.375%, 8/15/12-5/15/37 Total Repurchase Agreement $ TOTAL TEMPORARY CASH INVESTMENTS (Cost$1,500,000) $ TOTAL INVESTMENT IN SECURITIES - 100.7 % (Cost$69,562,933) (a) $ OTHER ASSETS AND LIABILITIES - 0.7 % $ TOTAL NET ASSETS - 100.0 % $ * Non-income producing security. (a) At February 29, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $70,411,688 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans are categorized as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services, see Notes to Financial Statements - Note 1A) are categorized as level 3. The following is a summary of the inputs used as of February 29, 2012, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
